DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 6/17/2022. However, the rejection is made final for the following reasons of record.

                                                     Affidavit/Declaration
The Declaration under 37 CFR 1.132 filed 6/17/2022 is insufficient to overcome the rejection of claims 1, 3-33 as set forth in the last Office action because:  
The Declaration states that:

22. Please note that [have co-written an article that is quite topical. “Communication--- Demonstration and Electrochemistry of a Self-Forming Solid Sate Rechargeable LUCHPN } Based 31/f2 Battery,” Abraham, et al; Journal of Electrochemical Society, 165 (1} A2T15-A2118 (2018), a copy of which is attached (“Abraham”).

23. In the first column of the introduction (along with the references cited there), Abraham make clear that Lil + LiXHPN): functions as an anion conductor where the mobile species is the I- anion rather than the Lit cation.


24. Consequently, the 4-component material disclosed by Yasuda is not relevant to the invention disclosed.

However, Yasuda does not disclose the material mentioned in the Declaration (above) and it does not seem relevant to the rejection because claim 1 requires a silver ionic conductor which is not mentioned in the comments above.

In addition:

25. To properly respond to the arguments presented in the outstanding non-final Office Action, Dalso considered whether Shiyunji’s solid electrolyte composition be modified to add separators, and whether there would be any benefit that this would provide to the composition disclosed by Shiyunii, were Shryunyi’s solid electrolyte composition so modified.

26. | conclude that while separators could be added, they cannot be added in the conventional sense,

27. That is, because there would likely be a surface film on the anode or the cathode that is a chemically stabilizing layer, a separator in the conventional sense would not function well as maintenance of the solid — solid interface is critical for function.


Applicant makes no mention of any structural or functional difference between the electrolyte and the separator.  The layers are in the same location and comprise the same materials, as claimed.



Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-5, 7, 9-20, 24-29, 31-33 stand rejected under 35 U.S.C. 103 as being unpatentable over Shiyunji et al., JP 55-128201 (Applicant’s translation), in view of Yasuda et al., US 6576371, and in further view of Amatucci et al., US 2009/0004560.
Regarding claim 1, Shiyunji et al., teaches an electrolyte comprising lithium iodide and silver ionic conductor in a uniform mixture (Applicant’s translation) and the LiI mixed with the AgI in a solid electrolyte composition (pg. 2).
Shiyunji et al., does not teach an energy storage device comprising: first and second conductive contacts; a separator and an electrolyte; wherein both the separator and the electrolyte 

comprise lithium iodide and a silver ionic conductor and electrolyte comprising lithium iodide and silver ionic conductor.
Yasuda et al., teaches a multi-layer inorganic solid electrolyte (abstract; col. 3, lines 14-45).
Thus, it would have been obvious to one having ordinary skill in the art to insert the teachings of Yasuda into the teachings of Shiyunji because it would be obvious to use the composition of Shiyunji in the multiple layers, as one of the layers would correspond to the claimed “separator.”
Amatucci et al., teaches an energy storage device (0041; Fig. 1) comprising: first and second conductive contacts (0041; Fig. 1; claim 35); a separator and an electrolyte (solid state electrolyte layer; 0041; Fig. 1); wherein both the separator and the electrolyte comprise lithium iodide (0016; 0024; claim 4) and a silver ionic conductor (silver iodide; 0016-0017; 0043; 0047) and electrolyte comprising lithium iodide (0016; 0024) and silver ionic conductor (metal halide) (0016-0019; 0024; 0049).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Amatucci et al., into the teachings of Shiyunji et al., because Shiyunji et al., teaches “weighing and blending are carried out…to obtain the composition of each sample number shown in Table 1”; which “is a superior ionic conductor showing good ionic conductivity.” (Shiyunji et al., translation [0002]). 
Regarding claim 3, Shiyunji et al., teaches the silver ionic conductor is silver iodide (pp. 2-3).
Regarding claim 4, Shiyunji et al., teaches further comprising: a layer comprising a mixture of silver iodide and lithium iodide (pp. 2-4).
Regarding claim 4, Amatucci et al., teaches further comprising: a layer comprising a mixture of silver iodide and lithium iodide between the first and second conductive contacts (0020; claims 1-4 and 35). 
Regarding claim 5, Amatucci et al., teaches wherein: the first conductive contact comprises iodine (anode/cathode comprises oxidized iodine ion or elemental iodine) (0047); and the second conductive contact comprises lithium and silver (cathode/anode comprises lithium and silver) (0020; 0047; claim 22). 
Regarding claim 7, Amatucci et al., teaches wherein: both the separator and electrolyte comprise a single layer comprising lithium iodide and silver iodide (single solid state electrolyte layer; ionically conducting composition comprising silver iodide and lithium iodide) (0020; claims 1-4, 35). 
Regarding claim 9, Amatucci et al., teaches a method of making the energy storage device of claim 3, the method comprising: interposing a mixture of silver iodide and lithium iodide between the first and second conductive contacts (single solid state electrolyte layer, ionically conducting composition, comprising silver iodide and lithium iodide between anode/cathode) (0020; claims 1-4, 35); and activating the energy storage device by applying an initial voltage between the first and second conductive contacts (applying an initial voltage of 0V between anode/cathode as seen in Fig. 5; 0059; claim 35). 
Amatucci et al., does not recite that the lithium iodide and silver ionic conductor are in a uniform mixture.
Shiyunji et al., teaches an electrolyte comprising lithium iodide and silver ionic conductor in a uniform mixture (translation [0002]).

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Shiyunji et al., into the teachings of Amatucci et al., because Shiyunji et al., teaches “weighing and blending are carried out…to obtain the composition of each sample number shown in Table 1”; which “is a superior ionic conductor showing good ionic conductivity.” (Shiyunji et al., translation [0002]). 
Regarding claim 10, Amatucci et al., teaches further comprising: forming silver metal at the second conductive contact upon activation of the energy storage device (0047; claim 22). 
Regarding claim 11, Amatucci et al., teaches further comprising: forming lithium metal at the second conductive contact upon activation of the energy storage device (0043; 0047). 
Regarding claim 12, Amatucci et al., teaches further comprising: forming a mixture of silver metal and lithium metal at the second conductive contact upon activation of the energy storage device (0020; 0047). 
Regarding claim 13, Amatucci et al., teaches further comprising: forming elemental iodine at the first conductive contact upon activation of the energy storage device (0047). 
Regarding claim 14, Amatucci et al., teaches further comprising: forming the separator and the electrolyte between the first and second conductive contacts upon activation of the energy storage device (Fig. 5; 0047; claim 35). 
Regarding claim 15, Amatucci et al., teaches the separator and the electrolyte comprise a single layer (solid state electrolyte layer, ionically conducting composition, is a single layer in the tri-layered electrochemical cell) (0016; Fig. 1). 


Regarding claim 16, Amatucci et al., teaches wherein the single layer comprises silver iodide and lithium iodide (0020; claims 1-4, 35). 
Regarding claim 17, Amatucci et al., teaches a method of using the energy storage device of claim 3, the method comprising: activating the energy storage device by applying an initial voltage between the first and second conductive contacts (method comprising forming three dimensional energy storage electrochemical cell by applying an initial voltage of 0V between the anode/cathode (Fig. 5; 0059; claim 35), wherein; during activation silver and lithium metals are formed at the second conductive contact (during forming silver metal and lithium metal form metal current collector at the cathode/anode) (0020; 0047), elemental iodine is formed at the first conductive contact, and the separator and the electrolyte are formed between the first and second conductive contacts (0047; claim 35; Fig. 5), wherein the separator and the electrolyte comprise a single layer (0016; Fig. 1), the layer comprising a mixture of silver iodide and lithium iodide (single solid state electrolyte layer; ionically conducting composition, comprises silver iodide and lithium iodide) (0020; claims 1-4 and 35); removing the initial voltage (removing initial voltage to stop charging) (0068), allowing a current to flow between the first and second conductive contacts (allowing a resulting current of 0.026 mA to flow between anode/cathode) (0068); and using the current flow to power an electronic device (using current flow to power a microelectronic application/system) (0054-0055). 
Regarding claim 18 , Amatucci et al., teaches further comprising: applying a subsequent voltage between the first and second conductive contacts, thereby charging the energy storage device 


(applying voltage between anode/cathode, thereby charging three dimensional energy storage electrochemical cell) (0059; Fig. 5). 
Regarding claim 19, Amatucci et al., teaches further comprising: removing the subsequent voltage (Fig. 5; 0059), allowing current to flow through an external circuit between the first and second conductive contacts, thereby discharging the energy storage device (current flowing through external, relative to cell, circuit of the on-chip configuration between the anode/cathode, thereby discharging the three dimensional energy storage electrochemical cell) (0059; Fig. 5). 
Regarding claim 20, Amatucci et al., teaches wherein: upon discharge of the energy storage device, the current flowing through the external circuit is used to power an electronic device (upon discharge of the three dimensional energy storage electrochemical cell, the current flowing through the external device is used to power a microelectronic application/system) (0054). 
Regarding claim 24, Amatucci et al., teaches a method of using the energy storage device of claim 3, wherein: a current is allowed to flow through an external circuit including a load (a current is allowed to flow through the external, relative to cell, circuit of the on-chip configuration including a common platform (load) consumes power) (0051; 0059). 
Regarding claim 25, Amatucci et al., teaches wherein: the load is powered by the current flowing through the external circuit (common platform is powered by current flowing through external circuit of on-chip configuration) (0051). 


Regarding claim 26, Amatucci et al., teaches the load is a sensor (common platform contains a sensor) (0051). 
Regarding claim 27, Amatucci et al., teaches the load is an automotive device (common platform contains a micro air vehicle) (0054). 
Regarding claim 28, Amatucci et al., teaches the load is a telemetry device (common platform contains a wireless communication application) (claim 56). 
Regarding claim 29, Amatucci et al., teaches the load is a communications device (common platform contains a communication application) (0055). 
Regarding claim 31, Amatucci et al., teaches the load is a medical device (load is a biomedical device) (0051). 
Regarding claim 32, Amatucci et al., teaches the medical device is an implantable device (biomedical device is an in-vivo biomedical device) (0051).
Regarding claim 33, Amatucci et al., teaches an energy storage device (0041; Fig. 1) comprising first and second conductive contacts (0041; Fig. 1; claim 35); a separator and an electrolyte (solid state electrolyte layer; 0041; Fig. 1), wherein both the separator and the electrolyte comprise a lithium halide (0016; 0024; 0042) and an ionic conductor comprising silver iodide (0016-0017; 0043; 0047); and wherein the electrolyte comprising the lithium halide and silver ionic conductor (0016-0019; 0024; 0049).
Amatucci et al., does not recite that the lithium iodide and silver ionic conductor are in a uniform mixture.


Bruder teaches a solid electrolyte cell (col. 2, lines 52-54) and a separator comprising a silver iodide (col. 2, lines 52-67).
Amatucci et al., modified by Bruder, does not teach both the separator and electrolyte comprising lithium iodide and a silver ionic conductor are in a uniform mixture.
Shiyunji et al., teaches an electrolyte comprising lithium iodide and silver ionic conductor in a uniform mixture (translation [0002]).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Shiyunji et al., into the teachings of Amatucci et al., modified by Bruder into because Shiyunji et al., teaches “weighing and blending are carried out…to obtain the composition of each sample number shown in Table 1”; which “is a superior ionic conductor showing good ionic conductivity.” (Shiyunji et al., translation [0002]).
4.	Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Shiyunji et al., JP 55-128201 (translation), in view of Amatucci et al., US 2009/0004560, in further view of Bruder, US 5428501.
Regarding claim 6, Shiyunji et al., modified by Amatucci et al., teaches the energy storage device of claim 5. Amatucci further discloses further comprising: an additive selected from the group consisting of aluminum oxide (further comprising a binder/nanostructured inorganic component consisting aluminum oxide and composite comprising rubidium or potassium (0047- 0048). Amatucci et al., does not disclose further comprising: an additive selected from the group consisting of compositions having the formula MAg4l5 where M = Rb, K, NH4, or other univalent cations. 

Bruder discloses further comprising: an additive selected from the group consisting of compositions having the formula MAg4l5 where M = Rb, K, NH4, or other univalent cations (comprising an additive to the binder composition having RbAg4l5 (col. 9, lines 1-27).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the additive of Amatucci et al., to provide an additive selected from the group consisting of compositions having the formula MAg4l5 where M = Rb, K, NH4, or other univalent cations, as taught by Bruder, in order to provide the advantages of having high ionic conductivity at room temperature reducing/eliminating electrical shorting between cathode and anode, and high specific power capabilities (Bruder; col. 2; lines 17-35).
5.	Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over Shiyunji et al., JP 55-128201 (translation), in view of Amatucci et al., US 2009/0004560, in further view of Kim et al., US 2008/0145758.
 Regarding claim 8, Shiyunji et al., modified by Amatucci et al., teaches the energy storage device of claim 3. 
Amatucci et al., does not disclose wherein: the molar ratio of silver to lithium in the energy storage device is less than or equal to 0.25. 
However, Kim et al., teaches wherein: the molar ratio of silver to lithium in the energy storage device is less than or equal to 0.25 (wherein the mole ratio of silver to lithium of the negative electrode is 0.1:1.1, approximately 0.083. and wherein the electrolyte and positive electrode comprise lithium, not silver, thus having a mole ratio of silver to lithium in the battery less than 0.25 (0098; 0118; 0144). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy storage device of Amatucci et al., to provide wherein: the molar ratio of silver to lithium in the energy storage device is less than or equal to 0.25, as taught by Kim et al., in order to provide the advantages of minimizing production costs by reducing the expensive silver rare earth metal, and increasing volumetric energy density to improve small/compact batteries (Kim et al.;  0059).

6.	Claims 21 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Shiyunji et al., JP 55-128201 (translation), in view of Amatucci et al., US 2009/0004560, in further view of Suematsu, US 2010/0068569.
Regarding claim 21, Shiyunji et al., modified by Amatucci et al., teaches the method of claim 17. Amatucci et al., does not explicitly disclose wherein: the energy storage device is operated under high load conditions. However, Suematsu teaches wherein: the energy storage device is operated under high load conditions (wherein the fuel cell is operated under a high load; 0091). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy storage device of Amatucci et al., invention to provide wherein: the energy storage device is operated under high load conditions, as taught by Suematsu, in order to provide the advantages of increasing power generation efficiency under high loads, reducing/eliminating cell failure due to thermal cycling, and increasing the acceptable selection of high power load applications (Suematsu; 0009).
Regarding claim 22, Amatucci et al., teaches the method of claim 17. 

Amatucci et al., does not disclose wherein: the energy storage device is operated under low load conditions. 
Suematsu discloses wherein: the energy storage device is operated under low load conditions (wherein the fuel cell is operated under a low load; 009]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy storage device of Amatucci et al, invention to provide wherein: the energy storage device is operated under low load conditions, as taught by Suematsu, in order to provide the advantages of increasing power generation efficiency under low loads, increasing battery lifetime, and increasing recharging capabilities (Suematsu; 0009).

7.	Claim 23 stands rejected under 35 U.S.C. 103 as being unpatentable over Shiyunji et al., JP 55-128201 (translation), in view of Amatucci et al., US 2009/0004560, in further view of Marinis et al., US 2011/0097623.
Regarding claim 23, Shiyunji et al., modified by Amatucci et al., teaches the method of claim 17. Amatucci et al., does not disclose wherein: during operation, the energy storage device exhibits a volumetric energy density greater than or equal to 1300 Wh/I. 
Marinis et al., teaches wherein: during operation, the energy storage device exhibits a volumetric energy density greater than or equal to 1300 Wh/I (the cell/microbattery in example 1 illustrates a volumetric energy density of about 1500 Wh/I; (0060; 0113-0114).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy storage device of Amatucci et al., to provide wherein: during operation, the 

energy storage device exhibits a volumetric energy density greater than or equal to 1300 Wh/I, as taught by Marinis et al., in order to provide the advantages of increasing the volumetric energy density for elongating the life of small scale applications, increasing battery charge capacity, and decreasing the overall size of a small app1ication (Marinis et al.; 0055).

8.	Claim 30 stands rejected under 35 U.S.C. 103 as being unpatentable over Shiyunji et al., JP 55-128201 (translation), in view of Amatucci et al., US 2009/0004560, in further view of Mc Nulty et al., US 2007/0076444.
Regarding claim 30, Shiyunji  et al., modified by Amatucci et al., teach the method of claim 25. 
Amatucci et al, does not disclose wherein the load is an uninterruptable power supply. However, McNulty discloses wherein the load is an uninterruptable power supply (the load is an uninterruptable power supply, as shown in Figure 3 (Figure 3; 0021-0022; claim 9).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the load of Amatucci et al., to provide wherein the load is an uninterruptable power supply, as taught by McNulty, in order to provide the advantages of charging the extra power supply to maintain voltage at the UPS, decreasing/eliminating a power outage, and increasing the uniformity of continuous power delivered (McNulty; 0021-0022).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725